Opinion by
Mr. Justice Chidsey,
This is an appeal from the decree of the Court of Common Pleas of Crawford County which dissolved a temporary restraining order. The appellant owns and operates several plants in various states, including a plant near Meadville, Pennsylvania, and it is there that the factual background for this case arose.
In March, 1952 appellees, District Lodge 9 of the International Association of Machinists, which represented the machinists employed at the St. Louis, Missouri plant of the American Brake Shoe Company, went on strike against appellant after the expiration of a prior collective bargaining agreement. On April 15, 1952, four pickets, all of whom were members of the appellee union at the Missouri plant, began picketing the plant at Meadville. This picketing resulted in a loss to the appellant of 250,000 pounds of production. The pickets withdrew on April Í8, 1952 and reappeared on June 4, 1952. Again there were four or five pickets (the individual'defendants in this case). These pickets were under the direction of appellee Frank Runyon, business 'manager- Of-the: appellee union, and were members' of District Lodge 9 at the StJ Louis plant. Thé pickets stood bn. thfe-public-highway near the appel*167lant’s plant and carried large umbrellas on which were printed: “American Brake Shoe Company is unfair to District 9”. There was no violence and no threats were made. About two-thirds of the machinists employed at the Meadville plant did not report for work, although the other employes continued to work as usual.
After the issuance of a restraining order by the court below on June 5, 1952, the picketing ceased. When the order now appealed from was entered dissolving the injunction, the picketing was resumed and thereafter continued although all of the Meadville employes including the machinists returned to work.
The employes of the Meadville plant of the American Brake Shoe Company are divided into three separate units and are represented by three different labor organizations, one of which is the International Association of Machinists, Local Lodge 1385 of District 83. The appellant has collective bargaining agreements with each of the three labor organizations, all of which agreements were in force at the time of the picketing involved in this case. Each agreement contains a no strike provision similar to the following (which appears in the contract signed by the International Association of Machinists, Local Lodge 1385 of District 83) : “The Union agrees that during the term of this Agreement there shall be no strike, sit-down, slow-down, or any curtailment of production. .
The question presented, simply stated, is whether or not peaceful picketing should be restrained where an employer owns and operates two plants, A (where there is a labor dispute), and B (where there is no labor dispute), and the members of the union at Plant A picket Plant B with the result that some of the employes at Plant B, where a no strike agreement is in force, remain away fx*om work.
*168It does not appear from the record that the employer is engaged in interstate commerce or that its business affects interstate commerce, and neither party has raised the question of lack of jurisdiction in this Court to decide this matter because of the provisions of the Federal law under the Labor-Management Relations Act of 1947, 61 Stat. 136 (1947), 29 U.S.C.A. §§141-197. Assuming, however, that interstate commerce is involved, our own examination of the existing law convinces us that the picketing in this case does not constitute an unfair labor practice as defined in amendatory section 8(b) of the Labor-Management Relations Act of 1947, supra, 29 U.S.C.A. §158, and is not governed by any other provision in that Act. Since the particular union conduct involved here is neither protected nor prohibited by the Federal Act, this case is distinguishable from Garner v. Teamsters, Chauffeurs and Helpers, Local Union No. 776, 373 Pa. 19, 94 A. 2d 893, and this Court has jurisdiction.
Appellant contends that the court below erred in dissolving the injunction and relies upon the Act of June 9, 1939, P. L. 302, 43 PS §206d, which amended Section 4 of the Act of June 2, 1937, P. L. 1198, known as the Labor Anti-Injunction Act. The Labor Anti-Injunction Act as originally enacted prohibited the issuance of injunctions in labor disputes generally. The 1939 amendment, supra, provided that the Act should not apply in any case: “(a) Involving a labor dispute, as defined herein, which is in disregard, breach, or violation of, or which tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement . . . Provided, however, That the complaining person has not, . . . committed ... an unfair labor practice or violated any of the terms of said agreement.”. Appellant’s position is that the picketing by the individual appellees, which was brought about by a labor *169dispute in St. Louis, “tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement”, that is, the agreements entered into at the Mead-ville plant, and therefore may be enjoined under the 1939 amendment to the Labor Anti-Injunction Act, supra.
Appellees contend that the amendment refers only to the situation where the labor dispute is, in itself, in violation of a labor agreement, and that the labor dispute here involved, which originated in St. Louis, does not violate any agreement, and does not tend to procure the violation of any agreement to which the pickets or their union is a party, since the St. Louis agreement had expired.
In order to determine the merits of the respective contentions of appellant and appellees, it is necessary to examine other pertinent provisions of the Labor Anti-Injunction Act.
Section 3 of the Act, 43 PS §206c-(c), defines labor dispute as follows: “The term labor dispute’ includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment or concerning employment relations or any other controversy arising out of the respective interests of employer and employe, regardless of whether or not the disputants stand in the proximate relation of employer and employe, and regardless of whether or not the employes are on strike with the employer.”.
It is clear that there is a labor dispute within this definition between the appellant and the appellees concerning the terms of a collective bargaining agreement. Whether or not because some of the employes at the Meadville plant remained away from work, there is a labor dispute existing between the appellant and Local *170Lodge 1385 or its members presents a different question, but it need not be answered since tbe injunction did not restrain any of the activities of Local 1385 or its members. Tbe question wbicb now arises is whether or not tbe peaceful picketing by tbe St. Louis pickets falls within tbe language of tbe amendment as a “. .. labor dispute . . . wbicb tends to procure tbe disregard, breach, or violation of, a valid subsisting labor agreement. .
Appellant relies heavily upon our decision in General Building Contractors’ Association v. Local Union No. 542, 370 Pa. 73, 87 A. 2d 250, where this Court affirmed tbe issuance of an injunction against a threatened breach of a labor agreement by a union. However, that case is not controlling in tbe determination of tbe present controversy. There we enjoined a threatened breach of a contract by one of the parties to what we found to be an existing contract. Tbe decision in that case in effect awarded specific performance of a labor agreement because of tbe irreparable damages threatened and imminent. In tbe instant case tbe appellees are not parties to any labor contract with tbe appellant, and the Meadville unions wbicb are parties to contracts with tbe appellant are not named as parties in this proceeding. Tbe General Building Contractors’ case, supra, did not establish tbe general rule that all acts by any person wbicb may possibly have tbe result of inducing one of tbe parties to a labor contract to breach that contract will be enjoined.
If appellant’s construction of tbe effect of tbe 1939 amendment to tbe Act of 1937 is correct, any employer, by entering into separate agreements with different groups of bis employes, and by staggering tbe termination dates of the labor agreements, could effectively insulate himself from peaceful picketing by any of bis employes while any one of tbe agreements was in force. *171Or, an employer with a large number of employes could, by entering into a labor agreement with a small number of them, prevent the vast majority of his employes from taking any effective measures to aid in the achievement of a collective bargaining agreement because of the previously existing valid labor agreement. The Commonwealth of Pennsylvania is the situs of many large and integrated industries with many groups of employes represented by different unions as bargaining agents. It cannot be thought that the Legislature intended by the 1939 amendment to so restrict the rights of employes in such industries and limit their right to strike or picket after the termination of their labor agreement simply because another group of employes working for the same employer had a valid agreement. This construction of the 1939 amendment to Section 4 of the Labor Anti-Injunction Act is in accord with the words of this Court in DeWilde et al. v. Scranton Building Trades and Construction Council et al., 343 Pa. 224, 229, 22 A. 2d 897, where Justice Patterson said: “The facts upon the basis of which the injunction in the instant case was issued do not bring appellees within the amendatory Act of June 9, 1939, P. L. 302, exempting from the operation of the Act of 1937 cases involving a labor dispute ‘in disregard, breach, or violation of, or which tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement arrived at between an employer and the representatives designated or selected by the employees for the purpose of collective bargaining.’ The purpose of this amendment is to afford protection to an employer who has entered into a labor agreement with his employees or their bargaining representatives, which is admittedly valid and subsisting when a labor dispute in violation of its terms arises, and who has not, during the term of the agreement, committed ‘an *172unfair labor practice or violated any of the terms of said agreement’; it was not intended to permit an employer to terminate or avoid a labor dispute by refusing to recognize or bargain with his disputants and exempt himself from operation of the Anti-Injunction Act by the simple expedient of entering into an agreement with another association of employees. . .
Further support of this construction of the 1939 amendment is found in the fact that the Legislature did not amend Section 6 of the Labor Anti-Injunction Act, 43 PS §206f, which provides, inter alia: “No court of this Commonwealth shall have jurisdiction ... in any case involving ... a labor dispute to issue any . . . injunction which . . . restrains or prohibits any person, association or corporation from doing, whether singly or in concert with others, notwithstanding any promise, undertaking, contract or agreement to the contrary, any of the following acts: ... (e) Giving publicity to, and obtaining or communicating information regarding the existence of, or the facts or merits involved in, any labor dispute, whether by advertising, speaking or picketing or patrolling any public street or place where any person or persons may lawfully be, or by any other method not involving misrepresentation, fraud, duress, violence, breach of the peace or threat thereof.”. (Emphasis supplied).
The object of interpretation and construction of statutes is to ascertain and effectuate the intention of the Legislature. Every law must be construed, if possible, so as to give effect to all of its provisions: Act of May 28, 1937, P. L. 1019, Art. IV. §51, 46 PS §551; Kerns et al v. Kane et al., 363 Pa. 276, 283, 69 A. 2d 388. After a statute has been amended it will be construed as' if the amendment had been a part of the original statute: Act of May 28, 1937, supra, §73, 46 PS §573; Spain’s Estate, 327 Pa. 226, 193 A. 262.
*173The construction and interpretation herein of the 1939 amendment to Section 4 of the Labor Anti-Injunction Act are in accord with these canons. Section 6(e) gives the right of peaceful picketing to employes generally, unless, as provided in Section 4, as amended, the employes who are picketing or their union are parties to a valid, subsisting labor agreement.
District Lodge 9 of St. Louis was not a party to any labor agreement with the appellant and the fact that the labor dispute which brought about the picketing involved in this case originated in St. Louis does not change the result.
Peaceful picketing has been recognized as a form of assembly and of speech, and has been afforded the protection of the Fourteenth Amendment to the Constitution of the United States and Article I, Section 7 of the Constitution of Pennsylvania: Thornhill v. Alabama, 310 U. S. 88; Wortex Mills, Inc. v. Textile Workers Union of America, C.I.O., 369 Pa. 359, 85 A. 2d 851. A state cannot because of its own notions of the wise limits of industrial dispute, either by legislative enactment or judicial determination, unduly limit the right of free speech: American Federation of Labor et al. v. Swing et al., 312 U. S. 321. However, neither the Pennsylvania Constitution nor the United States Constitution renders a state court impotent under the proper circumstances to restrain picketing. In Wortex Mills, Inc. v. Textile Workers Union of America, C.I.O., supra (where a decree enjoining mass picketing was affirmed), this Court recently reviewed many instances where an injunction against picketing was properly granted by a state court in the exercise of its traditional equity powers.
The picketing by the four or five pickets in this case was admittedly peaceful. There was no fraud, duress, violence, breach of the peace, or threat there*174of, and the decree of the court below dissolving the injunction was properly entered.
Decree affirmed, costs to be paid by the appellant.